 ST. RITA'S MEDICAL CENTERSt. Rita's Medical Center and National Union ofHospital and Health Care Employees, 1199H,RWDSU, AFL-CIO. Cases 8-CA-12446, 8-CA-12663, 8-CA-13020-1, 8-CA-13020-2, 8-CA-13033-1, 8-CA-13033-2, and 8-CA-13033-3April 27, 1982DECISION AND ORDERBY MEMBERS FANNING, ZIMMERMAN, ANDHUNTEROn September 9, 1980, Administrative LawJudge John C. Miller issued the attached Decisionin this proceeding. Thereafter, the General Counseland the Charging Party filed exceptions and sup-porting briefs, and Respondent filed an answer tothe exceptions. On January 14, 1981, the Boardissued an Order remanding the proceeding to theAdministrative Law Judge for the purpose of pre-paring and issuing a Supplemental Decision. OnSeptember 9, 1981, Administrative Law JudgeMiller issued the attached Supplemental Decisionin this case. No exceptions were filed to the Sup-plemental Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision and Supplemental Decision inlight of the exceptions and briefs and has decidedto affirm the rulings, findings, and conclusions ofthe Administrative Law Judge in his Decision asmodified by his Supplemental Decision and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the complaint be, and it herebyis, dismissed in its entirety.DECISIONSTATEMENT OF THE CASEJOHN C. MILLER, Administrative Law Judge: Thiscase was heard before me in Lima, Ohio, on February25-27, 1980. The consolidated complaint alleges that Re-spondent engaged in conduct violative of Section 8(a)(1),(3), and (4) of the National Labor Relations Act, asamended, by, inter alia, interrogating and threatening em-ployees about their union activity; suspending an em-ployee; denying another employee a raise; and changingan employee's working hours because of her union activ-ities and support. The complaint further alleges that a261 NLRB No. 57prior settlement agreement was vacated and charges inCases 8-CA-12446 and 8-CA-12663 were being reinstat-ed because of Respondent's alleged conduct subsequentto the settlement agreement.Counsel for the General Counsel (hereafter the Gener-al Counsel), the Charging Party, and Respondent, allfiled briefs which have been duly considered. On theentire record in this case, including my observation ofthe witnesses and their demeanor, I make the following:FINDINGS OF FACTI. JURISDICTIONRespondent, an Ohio corporation located in Lima,Ohio, is engaged in providing health care on a nonprofitbasis and is described as a general hospital. Annually, inthe course of its business operations, it receives grossrevenues in excess of $250,000 and receives goods valuedin excess of $10,000 at its Lima, Ohio, facility directlyfrom points located outside the State of Ohio. It is al-leged and admitted and I therefore find that Respondentis a health care institution within the meaning of Section2(14) of the Act and an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.The Union, the National Union of Hospital and HealthCare Employees, 1199H, RWDSU, AFL-CIO, is allegedand admitted' to be a labor organization within themeaning of Section 2(5) of the Act, and I so find.II. THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundRespondent is a nonprofit acute care general hospitallocated in Lima, Ohio, and operates 425 patient beds andhas approximately 1,420 employees working in some 50departments. Approximately 105 of such employees aresupervisors within the meaning of the Act.On June 22, 1979, the Union filed a representation pe-tition and an election unit containing some 570 employ-ees was established by the Regional Director for Region8. No election has been conducted as the current chargesand complaint are blocking such election and the Unionhas refused to waive the above conduct in order to pro-ceed to an election.The complaint further alleges, and it is not disputed,that on or about June 11, 1979, Respondent entered intoa settlement agreement in Cases 8-CA-12446 and 8-CA-12663 stating that it would not interrogate or threatentheir employees about their union activities nor in anylike or related manner interfere with employees' rights toform or join labor organizations or otherwise engage inactivities protected by Section 7 of the Act.As a result of allegations concerning Respondent'sconduct just prior to and subsequent to the execution ofa settlement agreement on June 11, 1979, the RegionalDirector for Region 8 set aside the settlement agreementand issued this consolidated complaint. The allegationswhich allegedly warrant setting aside the settlement' Respondent, in its snswer to the complaint, originally denied that theUnion was a labor organization. At the hearing, Respondent's counselagreed to change its response and admit the allegation.357 DECISIONS OF NATIONAL LABOR RELATIONS BOARDagreement are contained in paragraphs 12-E, 14, 15, and17 and shall be disposed of first. If I find that no viola-tions occurred subsequent to the settlement agreement, itwill be unnecessary to consider the earlier allegationswhich were embraced within the settlement agreementand a proper remedy would be merely to reinstate thesettlement agreement.B. The Post-Settlement Conduct1. Roberta Flores2Allegations involving Roberta Flores are contained inparagraphs 12(E), 14, and 17 and are discussed separatelyhereafter.(a) Paragraph 12(E) alleges that on or about June 26,1979, Respondent created an impression of surveillanceand/or interrogated an employee concerning her unionactivities by asking her why she was "hassling" herfellow employees about the Union. In this respect, Florestestified that on or about June 25, 1979, after returningfrom a 3-day suspension, she was called into the office ofGeorge Cosby, director of housekeeping for Respondent,and was asked why she was harassing people about theUnion in the emergency room. Flores denied doing so.In contrast thereto, Cosby denied calling her into theoffice subsequent to her suspension, or interrogating herabout the Union. For reasons detailed hereafter, I con-clude that Flores, who appeared vivacious, volatile, andvindictive, was not worthy of belief wherever her testi-mony was in conflict with other witnesses or was notcorroborated by credible witnesses. I recommend the al-legation in paragraph 12(E) be dismissed.(b) Paragraph 14 of the complaint alleges that on orabout June 18, 1979, and on or about June 20, Respond-ent, through its supervisor, Marsha Holmes, interrogatedan employee (Flores) outside Respondent's facility, abouther union activities and threatened her with reprisals.Flores' version as to several background incidents wasas follows. While handing out union leaflets on themorning of June 20, 1979, Marsha Holmes, a supervisorin housekeeping, approached her and asked her if she didnot have anything better to do on her day off. Later thatday in the hospital cafeteria, Flores was manning a tablewhere union literature was maintained and Holmes wentby and stuck out her tongue at Flores.At or about 3:30 p.m. at the close of the day shift,Flores was again handing out union literature at the hos-pital's High Street entrance and, as Holmes departed thehospital, Flores approached her and asked her why shehad degraded her in front of other employees in the cafe-teria. Holmes initially had nothing to say, but as the con-versation continued Holmes stated she was her supervi-sor and that she was going to break Flores. Floresdenied uttering any obscenities and two other employees(Mullenax and Parker) who were distributing union lit-erature with Flores denied hearing any obscenities ex-' Roberta Flores married subsequent to the events involving her and isalso referred to in the record as McLean or Roberta Flores McLean.Since she was known as Flores while employed by Respondent and forpurposes of uniformity, she will be referred to herein as Flores or Rober-ta Flores.changed. They did confirm, however, that Holmes statedshe did not want to talk to Flores and kept on walking.Marsha Holmes credibly testified that, as she was leav-ing the hospital, Flores approached her and said, "Heybitch, I want to talk to you." Holmes replied she did nothave time to talk and kept on walking and Flores thenyelled, "you f-g bitch ...we're going to win."Holmes' testimony was corroborated by employeesDebbie Ayers and Rod Cameron who were exiting thehospital with Holmes at the same time. They too heardthe same expletive uttered by Flores. I am satisfied thatFlores was the aggressor with respect to the incidentwhere Holmes was leaving the hospital, and that she didcall Holmes a "f-g bitch" and that Flores' versionvaried substantially from the true events. Flores herselfadmitted following Holmes as she left the hospital andMullenax and Parker, the "corroborating" witnesses forFlores, confirmed that Holmes was avoiding a confronta-tion with Flores and stated she had nothing to say toFlores. Accordingly, I credit Holmes, Ayers, and Ca-meron and do not credit Flores3and recommend this al-legation be dismissed.(c) Paragraph 17 of the complaint alleges that on orabout June 22, 1979, Respondent suspended RobertaFlores for 3 days because Flores had joined, assisted, orfavored the Union or engaged in other protected con-certed activities.On June 21, 1979, the day following the confrontationbetween Flores and Holmes outside the hospital, Floreswas paged to go to Cosby's office where Holmes askedher to sign some reprimand papers which stated she hadacted disrespectfully toward her supervisor. Flores re-fused to sign the papers calling them "dog-faced lies"and ended up in Cosby's office where she continued torefuse to sign the papers. Holmes again asked her to signthe papers and Flores refused. The only factual disputeabout this incident is whether and to what extent Floresbecame loud, threatening, and abusive. Holmes andCosby credibly testified that Flores became loud, threat-ened "to get" Holmes, and that, when she refused toquiet down or leave, Holmes was forced to call security.After Holmes called security, Flores, still complaining ina loud voice, left the room to go punch out. Even Floresacknowledged that a security guard came up to her asshe was punching out and asked what was the matter. Inthis context, it is clear that Holmes would not havecalled security merely because Flores refused to sign herreprimand papers. Moreover, several other employees inthe office credibly testified that Flores became loud andabusive and threatened to "get" Holmes.'I I cannot credit Flores because her testimony was inconsistent, wasunsupported by other credible testimony, and was overwhelmingly rebut-ted by credible testimony of other employees. Although Flores was alleg-edly interrogated by Holmes, Mullenax and Parker, witnesses for theGeneral Counsel, stated that Holmes did not want to talk to Flores andattempted to avoid her. With respect to allegations regarding her suspen-sion (par. 17 of complaint), Flores denied being loud or threatening yetadmitted that security was called. In her testimony Flores appeared totailor her testimony to reflect discredit upon Holmes and Respondent andin the process exhibited her bias.' Employees Hogan, Evans, and Cameron corroborated the testimonyof Supervisors Holmes, Binkley, and Cosby.358 ST. RITA'S MEDICAL CENTERAfter that incident, Holmes and Cosby, after consult-ing with Andrews, the assistant administrator of the hos-pital, decided that Flores needed additional discipliningfor her loud and threatening conduct in the office, andFlores received a 3-day suspension. It is the suspensionwhich is alleged to be discriminatorily motivated.Since I have found that the preliminary incidents,namely, Flores calling Holmes a "bitch" and then beingloud and threatening towards Holmes when she receiveda reprimand, did in fact occur as Holmes, Cosby, andseveral other credible witnesses testified, I find thatFlores' reprimand and suspension were warranted andwere prompted by her improper conduct towardsHolmes and Cosby, and not by her union activities. Ac-cordingly, I recommend this allegation be dismissed.2. Walter Mae ClarkParagraph 15 of the complaint alleges that ThomasEisert, director of materials management, restrained andcoerced an employee by telling her that, if the Union gotvoted in and employees found that the Union could notfulfill its promises, the Union could not be voted out.Clark credibly testified that Tom Eisert, an admittedsupervisor, called her into the breakroom on or aboutJune 8, 1979, and gave her a union leaflet to read andasked her to feel free to ask him questions about it. Hethen stated that "after the union got in, if it didn't meetup to our expectations, we couldn't vote it out." She re-sponded that they did not want to vote it out.Eisert testified that, while he could not recall his spe-cific conversation with Clark, he did meet with the laun-dry employees generally in discussions about the Union.He denied that he would have made the statement thatthe Union could not be voted out because he was awarethat there are decertification procedures which permitemployees to vote out a union. Clark's recollection wasspecific as compared to Eisert's general denial and Icredit it.The statement is, of course, not completely true. It istrue that, once a union is voted in, it is deemed to be thebargaining representative for a reasonable period of time,i.e., at least I year, and no decertification petition will beentertained by the Board absent unusual circumstances.If a contract is reached by the parties that too wouldblock a decertification petition for the duration of thecontract, not exceeding 3 years. The question remains,however, whether that statement amounts to a threat orpromise of benefit that is violative of Section 8(aXl). Iconclude that the misstatement of the law is not so bla-tant as to constitute a per se violation of the Act. 5In anyevent, since only 1 of approximately 28 laundry employ-ees so testified, the violation, if there is one, would beisolated and de minimis. Therefore, under either alterna-tive, I would find the conduct, standing alone, insuffi-cient to warrant setting aside the settlement agreement.Accordingly, I shall dismiss this allegation.While paragraph 21 of the complaint sets forth thatthe withdrawal of the settlement agreement was prompt-ed by the conduct alleged in paragraphs 12(E), 14, 15,A Cf. Sinclair & Rush. Inc, 185 NLRB 25 (1970); The May DepartmentStors Company, d/b/a Famous-Barr Company, 174 NLRB 770 (1969).and 17 which have been discussed and disposed of previ-ously, the General Counsel amended the complaint at thehearing to add an additional allegation to paragraph 13of the complaint, as 13(A) and (B). While the conduct al-legedly occurred on or about June 1, 1979, which wasprior to the execution of the settlement agreement onJune 11, 1979, it is probable that such conduct was notknown at that time in view of the General Counsel's lateamendment of the complaint. Assuming that such allegedconduct, if found, might warrant setting aside the settle-ment agreement, I conclude it is necessary to considerthe evidence as to such allegations.3. Debbie FamaParagraph 13(A) alleges that on or about June 1, 1979,an employee (Fama) was told by Carole Ungerer, dietarysupervisor, that if she changed her attitude as to herunion sympathies, Respondent would probably be able tohelp her. Paragraph 13(B) alleges that Kay Wellman,manager, department of human resources, stated that ifan employee (Fama) changed her attitude toward herunion activity, Respondent would probably be able tohelp her. However, Fama's own testimony indicates that,in a discussion with Ungerer and Behnke about her lateshift schedule, Ungerer asked her if she had any friendswho could take her son, regarding her babysitting prob-lems, and Fama said no. Then Ungerer said "if your atti-tude and opinion were changed maybe you would havemore friends that would help you.... she just told methat my attitude, in words or less, stunk and my opinionswere strong willed. And that, you know nobody wouldwant to help me the way that my attitude was."Fama testified similarly that when she left Behnke'soffice she went to see Kay Wellman and related herwork schedule problems to her. Fama then stated, "Andshe listened to me and then she turned around and saidthat, it just seems to be your attitude. If you change yourattitude and your opinions, people would help you."My observation of Fama indicated that she was high-strung, and somewhat temperamental and beset with per-sonal problems that affected her day-to-day relationshipswith people. She did not hesitate to voice her opinionand complain if things did not meet with her satisfaction.I am satisfied that the comments were directed at her at-titude on the job and her relationships with people andwere not directed at her union activities. Fama had beenactive on behalf of the Union since October 1978, andhad advised Behnke that she was very active on behalfof the Union in January 1979. Yet she was given a job inApril 1979 as a dietary hostess and Wellman assisted herin her grievance to get such job and in her babysittingproblems. Moreover, the testimony quoted above relatesto other people helping her, not Respondent.sIn such cir-cumstances, I find the allegations about comments on her"attitude" did not in fact relate to her union activities.I Fama acknowledged in her testimony that Wellman assisted in herbabysitting problem stating "she gave me several ideas and told me to askthe people in my department and I did. In fact, my son spent many a daygoing from one person to another that I worked with in order for me tokeep my job."359 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAccordingly, I recommend these allegations be dis-missed.SummaryI have carefully reviewed the evidence relating to alle-gations which were the basis for setting aside the settle-ment agreement, namely, those allegations contained inparagraphs 12(E), 13(A) and (B), 14, 15, and 17 whichinvolved employees Roberta Flores, Walter Mae Clark,and Debbie Fama and I have found insufficient credibleevidence to support such allegations and I shall recom-mend their dismissal.In view of my disposition of the post-settlement allega-tions, I find it unnecessary to consider on the merits thepresettlement allegations since it is appropriate under thecircumstances to reinstate the settlement agreement. Ac-cordingly, I shall reconmend dismissal of relevant por-tions of the complaint and the reinstatement of the settle-ment agreement.ORDER7The complaint, insofar as it alleges post-settlement vio-lations of the Act by the Respondent, is hereby dis-missed.IT IS FURTHER ORDERED that the settlement agreementin Cases 8-CA-12446 and 8-CA-12663 approved by theRegional Director for Region 8 on or about June 13,1979, be and it hereby is, reinstated.'In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the find-ings, conclusions, and recommended Order herein shall, as provided inSec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its frmdings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.SUPPLEMENTAL DECISIONSTATEMENT OF THE CASEJOHN C. MILLER, Administrative Law Judge: On Feb-ruary 25-27, 1980, a hearing was held before me inLima, Ohio, upon the consolidated complaint in theabove-entitled proceeding. On September 9, 1980, Iissued my Decision, in which I concluded that Respond-ent had not violated the Act by certain conduct whichpostdated a settlement agreement entered into by theparties. At that time, I found it unneccessary to considerthe merits of the presettlement allegations contained inparagraphs 16(A) and (B) and paragraph 18 of the com-plaint since I recommended reinstatement of the settle-ment agreement. Thereafter, the General Counsel filedexceptions and a supporting brief, the Charging Partyfiled exceptions, and Respondent filed a brief in reply tothe exceptions. On January 14, 1981, the Board orderedthat this case be remanded to me for the purpose of pre-paring and issuing a Supplemental Decision applying theprinciples of Steves Sash & Door Company, 164 NLRB468, 473 (1967), to the allegations contained in the above-mentioned paragraphs of the complaint. In Steves Sash &Door, the Board adopted Trial Examiner Klein's Deci-sion which, in pertinent part, resolved allegations of vio-lations of the Act which predated a Board-approved set-tlement agreement. In so resolving these allegations,Klein set forth the following:[T]he Board decisions establish the principle that asettlement, if complied with, will be held to bar sub-sequent litigation of all prior violations (JacksonManufacturing Company, 129 NLRB 460), except tothe extent that they were not known to the GeneralCounsel or readily discoverable by investigation(Neuhoff Bros., supra [159 NLRB 1710 (1966)]) orwere specifically reserved from the settlement bymutual understanding of the parties (TompkinsMotor Lines, supra [142 NLRB 1 (1963)]; cf. UnitedDairy Co., 146 NLRB 187, 188-189).The charge in Case 8-CA-13020-2 herein, pertainingto the allegations in paragraphs 16(A) and (B) and para-graph 18 of the complaint, was filed on July 23, 1979.However, the settlement agreement was executed onJune 11, 1979. In keeping with the above-cited principlesfrom Steves Sash & Door, I find that although the allega-tions herein are based on conduct occurring on June 5,1979, before the settlement agreement was executed theallegations "were not known to the General Counsel orreadily discoverable by investigation." Therefore, litiga-tion of these alleged violations is not barred by the settle-ment agreement and they will be addressed and resolvedhereafter.On the entire record in this case, including the briefsof the parties, and my observation of the witnesses andtheir demeanor, I make the following findings.Unfair Labor PracticesThe complaint alleges that Patricia Brown was threat-ened that her wage increase would be withheld due toher union activity (par. 16(A) of the complaint); that shewas interrogated about her union activity (par. 16(B) ofthe complaint); and that her wage increase was in factwithheld for unlawful reasons (par. 18 cf the complaint).A. Threat and Withholding of RaisePatricia Brown, an X-ray aide or transporter with Re-spondent for the past 6 years, was an active union sup-porter who passed out leaflets, wore a committee button,and attended union meetings. Her immediate supervisorwas Pat Wittwer, section chief of radiology, who report-ed directly to Fred Pepple, head of the radiology depart-ment. In December 1978, Brown incurred injuries in anauto accident causing her to be out of work from De-cember 1978 until early April 1979.Three X-ray aides, Butler, Achrock, and Hollander,testified credibly that, sometime in the beginning of May1979, they had complained to Wittwer that Brown wasnot doing her share of the work. Three X-ray techni-cians, Verhoff, Hammell, and Miller, testified crediblythat, in a departmental meeting held by Pepple in May1979, they had also complained about Brown's workhabits.These complaints centered on the fact that, whenBrown brought a patient to radiology, she then went to360 ST. RITA'S MEDICAL CENTERthe lounge and waited for the same patient to be re-turned. The record indicates that other transporters hadbeen instructed to return the first patient finished withtheir treatment and not wait for the same patient. Therecord establishes that the procedures for returning pa-tients were changed while Brown was out of work dueto her injury, and apparently Brown had never been toldof the change.Wittwer referred the aides' complaints to Pepple.Pepple testified credibly that, since he had never beforedealt with any disciplinary problems,' he discussed thecomplaints about Brown with Assistant AdministratorJack Sherger. Pepple further testified that he was ad-vised by Sherger to utilize the new performance reviewpolicy with respect to Brown and to withhold Brown'swage increase for 30 days, pending her improved per-formance.On June 5, 1979, Brown was called into a meeting inWittwer's office to discuss her evaluation. Present wereBrown, Wittwer, and Pepple. Both Wittwer and Peppletestified credibly that Brown was informed that, due tocomplaints from some coworkers, her wage increasewould be withheld for 30 days, at which time she wouldbe reevaluated. If her performance improved and thingswere satisfactory, she would get her increase at thattime.Wittwer testified that, due to her observations ofBrown's work, she noticed a marked improvementwithin the 30-day period and that Brown's coworkerstold Wittwer that Brown's work performance had im-proved. Thus, on July 14, 1979, Brown received herraise.The evidence is overwhelming that fellow employeeshad made complaints about Brown and that Fepple wasadvised by Sherger, the assistant administrator of thehospital, to utilize the new performance review policy todeal with the problem. Accordingly, I find that thethreat to withhold Brown's raise and its actual withhold-ing were prompted by Brown's failure to follow existingwork procedures and was not motivated by her unionactivity. I recommend dismissal of these allegations.Butler, Schock, and Hollander all began work in X-ray during De-cember 1978, when Brown was out of work. They all testified that theyhad been trained in the new procedure and apparently they were notaware of the old procedure.Pepple began as head of Respondent radiology department in January1979.B. InterrogationThere remains for consideration whether Brown wasinterrogated about her union activities at the June 5,1979, meeting with Wittwer and Pepple. Wittwer ex-plained what the problem was with Brown's work andwhat action was being taken. At one point, Pepple com-mented that her "outside activities" might be interferingwith her work. Brown responded that her only outsideactivities were her union activities and, according toBrown, Wittwer asked her what good a union would doher at her age. Both Pepple and Wittwer denied thatWittwer made such a comment. Pepple explained credi-bly that his reference to "outside activities" referred toBrown's daughter whom he knew had a long-term illnessand has had past periods of hospitalization.As Brown was a somewhat older woman, it is logicalthat a statement, such as how can the union help her ather age, was made. To this extent I credit Brown. Thereremains for resolution whether this single comment in re-sponse to Brown's statement about the Union amounts tounlawful interrogation. As Brown admitted that she wasthe first one to raise the subject of the union or herunion activities at the meeting and the comment was iso-lated or de minimis, I find that it did not amount to un-lawful interrogation in this context. Accordingly, I findthat Brown was not unlawfully interrogated and recom-mend dismissal of this allegation.ConclusionI have carefully reviewed the evidence relating to theallegations contained in paragraphs 16 (A) and (B) andparagraph 18 of the complaint, involving employee Patri-cia Brown, and have found insufficient credible evidenceto support such allegations. 1, therefore, recommend thedismissal of these allegations.ORDER3It is hereby ordered that the allegations contained inparagraphs 16(A) and (B) and paragraph 18 of the com-plaint be, and they hereby are, dismissed.' In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the find-ings, conclusions, and recommended Order herein shall, s provided inSec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.361